 

Case 1:19-cr-03599-JAP Document1 Filed 08/02/19 Page 1of5

AO 9] (Rev. 11/11) Criminal Complaint

 
   

 

ONTTED
UNITED STATES DISTRICT COURT ALBUgSTATE

 

 

 

 

TES Die sip
ST,
for the “RQUE N BICT Cou
District of New Mexico Ay 6 9 Co
20
United States of America ) MITCH 19
V. ) ELL R
Case No. EL FE
John Youngboy LODGEPOLE, ) CLERK ERS
ear of birth 1999 ) ~ KA 5¢
y i I4- mr A 489,
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 1, 2019 in the county of San Juan in the
7 __ District of _ New Mexico __ , the defendant(s) violated:
Code Section Offense Description
Title 18 §1153 Offenses committed within Indian country
Title 18 §1111 Murder

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

CAB

Complainant’s signature

Zorn Spreta FRI SPeciar AGenr

Printed rhame and title

Sworn to before me and signed in my presence.

Date: OG -OR -20/7
udge ’s signature

City and state: Alby sverave. ALYY. B. fou ( Betapes
C+ US, Ma fy LW rere Dude

   
Case 1:19-cr-03599-JAP Document1 Filed 08/02/19 Page 2 of 5

AFFIDAVIT IN SUPPORT OF
CRIMINAL COMPLAINT
I, Jordan Spaeth, being duly sworn, state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, This affidavit is made in support of a Criminal Complaint and an Arrest Warrant
for John Youngboy LODGEPOLE, (referred to herein as “LODGEPOLE”) with a year of birth
1999,

2. I am employed as a Special Agent with the Federal Bureau of Investigation (FBI)
and have been a law enforcement officer for approximately 10 years. I am assigned to the FBI
Albuquerque Field Office, Violent Crime Squad (VCS), where I primarily investigate violent
repeat offenders, armed robberies, bank robberies, and Indian Country crimes. My investigative
training and experience includes, but is not limited to, interviewing subjects, targets, and witnesses,
writing affidavits for and executing search and arrest warrants, collecting evidence, conducting
surveillance, and analyzing public records. | was a police officer before joining the FBI.

3. This affidavit is based upon information reported to me by other federal, state, and
local law enforcement officers during the course of their official duties. Throughout this affidavit,
reference will be made to law enforcement officers. Law enforcement officers are those federal,
state, and local law enforcement officers who have directly participated in this investigation. This
affidavit is also based upon information gained from interviews with cooperating citizen witnesses,
whose reliability is established separately herein.

4, Based on my training, experience, and the facts set forth in this affidavit, I believe
there is probable cause that violations of United States Code Title 18 §1111 and §1153 — Murder

committed within Indian country, were committed by LODGEPOLE.
Case 1:19-cr-03599-JAP Document1 Filed 08/02/19 Page 3 of 5

5. Because this affidavit is submitted for the limited purpose of securing authorization
for a Criminal Complaint and Arrest Warrant, I have not included each and every fact known to
me concerning this investigation. This affidavit is intended to show that there is sufficient probable
cause for the requested warrant.

PROBABLE CAUSE

6. On August 1, 2019, the Farmington Resident Agency of the FBI was notified of a
reported homicide that occurred earlier that evening at a residence in Nenahnezad, New Mexico,
south of the Chapter House on the Navajo Indian Reservation. Deputies with the San Juan County
Sheriff's Office were dispatched to the area and upon arrival noticed that Emergency Medical
Personnel were already on scene attempting to revive a female lying on the ground inside a
residence. Deputies located an individual with the initials of E.L. and a year of birth of 1969 who
identified herself as the reporting party. E.L. said that she was drinking alcohol with the victim,
identified as an individual with the initials of M.W. and a year of birth of 1975, (referred to herein
as “Jane Doe”) and LODGEPOLE at her residence when LODGEPOLE violently assaulted Jane
Doe by throwing her to the ground and kicking her multiple times in the head. LODGEPOLE then
fled the residence and E.L. contacted 911. Deputies were notified a short time after arrival that
Jane Doe was pronounced dead at the scene by Emergency Medical Personnel.

7. Deputies then secured the scene and after receiving a description of LODGEPOLE
from E.L., they searched the nearby area locating LODGEPOLE in a parking lot of the Chapter
House across the street from the residence. LODGEPOLE was detained and Deputies noted a red
substance consistent with blood on his clothing and body. Officers with the Navajo Police arrived
on scene shortly thereafter, noted the same red substance on his clothing and body and arrested

LODGEPOLE.
 

Case 1:19-cr-03599-JAP Document1 Filed 08/02/19 Page 4of5

8. The Investigating Agents arrived on scene after the arrest of LODGEPOLE and met
with the law enforcement officers who reported the before mentioned findings. Agents also met
with and spoke to E.L., who identified herself as the owner of the home where the assault took
place and where Jane Doe’s body was located by Emergency Medical Personnel. E.L. stated that
LODGEPOLE arrived at her residence earlier that evening intoxicated and that he became verbally
abusive towards her and Jane Doe as the evening progressed. E.L. then observed LODGEPOLE
physically assaulted Jane Doe by throwing her to the ground and kicking her in the head multiple
times. E.L. said that LODGEPOLE was not wearing a shirt at the time of the assault and further
said that he left the house immediately after assaulting Jane Doe. LODGEPOLE was described as
being tall with a thin build. Agents observed the individual located and subsequently arrested by
law enforcement and noted the individual to be a tall, thin male with no shirt. E.L. provided both
verbal and written consent for the Investigating Agents to conduct a search of her home where the
assault took place and where Jane Doe’s body was located.

9. Agents then conducted a search of the home with E.L. outside of the residence
nearby and located various beer cans containing a liquid substance that smelled similar to alcohol
in a room where Jane Doe’s body was found. Additionally, Agents located and seized a metal
baseball bat that had a red substance consistent with blood on the exterior. The bat was located a
short distance away from Jane Doe near the front door of the room. Shoe print impressions were
visible on the floor in a red substance resembling blood near the head of Jane Doe. Agents
conducted a visible comparison analysis of the shoe impressions found near Jane Doe’s body with
the soles of the shoes worn by LODGEPOLE at the time of his arrest, noting resemblances in the
patterns between the two. Agents also noted that LODGEPOLE had a red substance consistent

with blood on his shoes, legs, short pants and hands.
Case 1:19-cr-03599-JAP Document1 Filed 08/02/19 Page5of5

10. The Office of the Medical Investigator (OMI) was notified and Investigator Harold
Larkin arrived on scene and conducted an inspection of the body. Larkin noted approximately
three visible wounds to the head of Jane Doe and believed that at least one of the wounds fractured
the skull.

JURISDICTIONAL STATEMENT

11. The offense detailed in this affidavit was committed within the exterior boundaries
of the Navajo Indian Reservation. And it is believed that both Jane Doe and LODGEPOLE are
enrolled members of the Navajo Tribe.

CONCLUSION

12. Based on my training, experience, and the facts set forth in this affidavit, there is
probable cause to believe that violations of United States Code Title 18 §1111 and §1153 -Murder
committed within Indian country, were committed by LODGEPOLE, by assaulting and killing
Jane Doe in the evening hours of August 1, 2019 within the exterior boundaries of the Navajo
Indian Reservation.

13. Supervisory Assistant United States Attorney Kyle Nayback reviewed and
approved this affidavit and Criminal Complaint.

Jordan Spaeth
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on August _O 2 , 2019:

E tral) frtoo-

United States Magistrate Judge
